DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first elongate structure” and “second elongate structure” of claim 13 must be shown or the feature(s) canceled from the claim(s).  There are no reference numerals for the elongate structure nor does the specification provide any antecedence for the terminology. Presumably applicant is referring to the schematically drawn blocks shown in the figures which are not labeled. It is recommended to label the structures and include them in the specification without adding new matter.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7, 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the control lever is pivotable in at least one tilting direction (KR) about an axis of rotation (DA) that is oriented at an acute first control angle…” Applicant has amended the figures to now showcase a different location for the alleged axis of rotation. However, again this recitation when read in the light of the specification would be unclear, see MPEP 2173.03 for information on these types of 112s. As can be seen in the figure reproduced below, the pivot (41) is depicted as a standard pivot pin which thus only allows rotation about one axis, i.e. the axis of the pin. The disclosure makes no specific mention at all about the pivot structure and the only detail we have are the figures themselves. Applicant argues that the pivot structure could be a ball joint, however there is no support for in the specification as originally filed or the drawings. Even so, a ball joint would still only have a pivot point not a pivot axis. Thus it is unclear how exactly the pivot axis is to be construed or what would read on a pivot axis in the context of Applicant’s disclosure. It appears that Applicant is just arbitrarily drawing a line through the area of the pivot structure and designating that as a pivot axis. As such, the prior art will be interpreted to have a line passing through the pivot structure of the lever.

    PNG
    media_image1.png
    643
    590
    media_image1.png
    Greyscale

	

\
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 9-15, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Marshall (USP 4012014).
Regarding claim 1, Marshall discloses a control lever device for a driving operation of a vehicle, said control lever device comprising: a base body (12) having a fastening interface (13) for fastening to an interior of the vehicle in a 5fastening position (BP), and a control lever (10) having an elongate portion extending along a control axis (seen in fig.2, the lever forms the elongate body; control axis is axis of the rod 28 supporting the lever 10), a connected end (connection at joint 31) that is being movably mounted on the base body (the lever could move on its own and is adjustable as a whole), and a neutral position (as depicted fig.2) in which the control axis is oriented at an acute angle with respect to each of a vertical axis of the vehicle and a horizontal direction of travel axis of the vehicle (seen in annotated figure below), wherein in the neutral home position, the control lever is pivotable in at least one tilting direction about an axis of rotation that is oriented at an acute first control angle with respect to the horizontal direction of travel axis of the vehicle (as interpreted in light of the 112 b presented above, since the axis of rotation appears to be an arbitrary line drawn through the pivot structure, a line could be drawn as shown below which meets the limitations of the claim and generates the acute first control angle).


    PNG
    media_image2.png
    405
    639
    media_image2.png
    Greyscale

Regarding claim 2, Marshall discloses t15Regardinghe control lever device as claimed in claim 1, wherein the first control angle is configured to be in a range of 450 + 150 (due to the indefiniteness of the axis and thus all limitations associated with it, as best understood, Marshall discloses the range claimed. In addition the range would have been a matter of obviousness).
Regarding claim 4, Marshall discloses the control lever is configured to be pivoted from the neutral home position in the at least one tilting direction about the axis of rotation (as seen in fig.1 above, the lever can tilt by virtue of pivot 31 about the axis of rotation, as best understood based on the 112 b above).  
Regarding claim 5, Marshall discloses the control lever is configured to be pivoted from the neutral home position in the at least one tilting direction about the axis of rotation by and angle that is between  50 and 450  (as seen in fig.1 above, the lever can tilt by virtue of pivot 31 about the axis of rotation at an angle between 5 and 45 degrees, note due to the arbitrary nature of the axis of rotation, it could be defined however is needed. This is interpreted as best understood based on the 112 b above). 
Regarding claim 7, Marshall discloses the control lever device as claimed in claim 1, wherein the base body has an armrest (18) and/or is fastened to an armrest.  
5 Regarding claim 9, Marshall discloses the control lever device as claimed in claim 7, wherein the base body, the control lever and the armrest form a common structural unit (seen in fig.1).  
Regarding claim 10, Marshall discloses the vehicle comprising the at least one control lever device having the features of claim 1 (the device is part of a vehicle, as disclosed).
Regarding claim 11, Marshall discloses the control lever device as claimed in claim 1, wherein the axis of rotation is oriented at an acute angle with respect to the vertical axis of the vehicle (as seen in the annotated figure above, the axis as defined would be oriented at the acute angle with respect to the vertical axis).  
Regarding claim 12, Marshall discloses the control lever device as claimed in claim 1, wherein the control lever is movable in a forward direction, a rearward direction, a left side direction and a right side direction (the pivot 31 in Marshall is a universal joint and thus capable of rotation in forward, rearward, left and right directions, seen in fig.3).  
Regarding claim 13, Marshall discloses an armrest structure (18) that is horizontally oriented, a first elongate structure (annotated figure below; protruding portion of 12 within the highlight; as can be seen it extends at an angle with respect to the armrest structure 18) mounted to the armrest structure, and a second elongate structure (portion of 12 that extends horizontally from the protruding portion which forms the first elongate structure according to the interpretation made above, see annotated figure) that is horizontally oriented and mounted to the first elongate structure, wherein the first elongate structure extends at an angle with respect to the armrest structure (seen in figure below the protruded portion extends at an angle), and wherein a first side of the first elongate structure is mounted to thePage 4 of 9Appln. No.: 16/748,848PORS-1078USAmendment Dated May 20, 2022 Reply to Office Action of March 29, 2022armrest and a second side of the first elongate structure is mounted to the second elongate structure (as can be seen below, a first side is connected to portion 19 of the arm rest and the second side is connected or a part of the second elongate structure as interpreted given the claims broadest and most reasonable interpretation).
 It is important to note that Applicant’s specification makes no specific mention of the elongate structure and therefore has no criticality as to these features. Furthermore, the drawings are very much schematic in nature and thus may not even truly represent the structure intended. As such the broadest most reasonable interpretation is that these structures could simply be construed as portions of mounts or other members, as done below.  

    PNG
    media_image3.png
    365
    663
    media_image3.png
    Greyscale

Regarding claim 14, Marshall discloses the control lever device as claimed in claim 13, wherein the arm rest has a horizontal portion (portion 18 of armrest, i.e. the pad rest horizontally in fig.2) and a vertically extending structural member (portion 19 in fig.2 extends vertically downward from the pad 18) that extends downward from the horizontal portion, and wherein the first elongate structure is mounted to the vertically extending structural member (seen in fig.2, the first elongate structure as interpreted above for claim 13 is mounted to the vertical member 19).  
Regarding claim 15, Marshall discloses the control lever device as claimed in claim 1, wherein the connected end is connected to a pivot joint (the connected end of the lever is formed at the pivot joint 31 which is in turn mounted to the base, evident in figures 1-3) mounted to the base body.
Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. Applicant’s claim and drawing amendments for the purpose of overcoming the 112 b on claim 1 are not sufficient. Applicant alleges that the axis DA has been moved upwards by a slight degree and this fixes the issue. However, in fact this creates a new issue 112 b as presented above and could be considered new matter. However, for sake of compact prosecution the 112 b is being presented as it is not clear precisely how this axis is being defined. As explained above, the joint in the figures appears to be pivot pin. While applicant argues the joint could be a ball joint, there is no support for this in the specification. Even so, a ball joint would not have the axis as drawn but rather would only have a pivot point. It appears as if Applicant is just arbitrarily drawing a line through the pivot structure or pivot point and assigning it the name of an axis of rotation. This is misleading and confusing since an axis of rotation has a very clear plain meaning. As such a similar interpretation of the prior art has been made in that an axis could be defined through the pivot point in the prior art.
Applicant alleges that the prior art does not disclose the claimed subject matter as amended. However as noted above the prior art reads on the structure. In particular the control lever 10 in Marshall pivots about pivot structure 31 and reads on all the new limitations of claim 1 and subsequent claims as best understood. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656